Title: To James Madison from Israel Smith, 13 September 1802 (Abstract)
From: Smith, Israel
To: Madison, James


13 September 1802, Rutland. Has received the president’s letter of 27 Aug. concerning recommendations for commissioners of bankruptcy; “it is the first intimation which I have received that the President wished me to make a recommendation.” Suggests the appointment of six general commissioners—three in the vicinity of Rutland and three near Windsor. Believes Attorney General Bradley is more qualified to nominate from the eastern district. Recommends Samuel Prentiss, Darius Chipman, a Rutland attorney, and Richard Skinner, a Manchester lawyer.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Chipman”). 2 pp.; docketed by Jefferson. Chipman was appointed but declined serving (Chipman to JM, 6 Dec. 1802 [ibid.]). Richard Skinner (1778–1833) held a number of state and federal offices in his political career, including terms in the U.S. House of Representatives, 1813–15, and as governor of Vermont, 1820–23.



   
   See Jefferson to JM, 27 Aug. 1802, and n. 3.


